UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 KRISTIN BENZINGER on behalf of herself, individually,
 and on behalf of all other similarly-situated,
                                                                         16 Civ. 8533 (PAE)
                                        Plaintiff,
                         -v-                                                   ORDER

 LUKOIL PAN AMERICAS, LLC, and
 LITASCO S.A.,

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

       On March 20, 2020, the Court issued an opinion and order granting defendants’ motion

for summary judgment on all of plaintiff Kristin Benzinger’s NYSHRL and NYCHRL claims

and dismissing defendant Litasco S.A. as a party, but denying defendants’ motion as to

Benzinger’s FLSA and NYLL claims. Dkt. 89. The Court also directed the parties to file a joint

letter apprising the Court of the anticipated length of trial and explained that, barring notice that

the case is on track for a prompt settlement, the Court would set a schedule for submissions of a

Joint Pretrial Order and other required pretrial filings set forth in the Court’s Individual Rules.

Id. at 50. On March 30, 2020, the parties filed a joint letter, estimating that trial would take 6

days from jury selection through verdict and representing that counsel in this case would be

unavailable for trial during portions of May, June, July, and September. Dkt. 90. The letter did

not mention settlement. See id.

       Accordingly, the Court sets a deadline of May 1, 2020, for the parties’ proposed joint

pretrial order and any other pretrial filings required by the Court’s Individual Rule 5.A–B. Any

filings in opposition will be due May 8, 2020, pursuant to the Court’s Individual Rule 5.D.
Unless otherwise ordered, courtesy copies shall be submitted via email to

EngelmayerNYSDChambers@nysd.uscourts.gov, not in hard copy.

        Due to the impact of COVID-19 on the Court’s criminal trial schedule, the Court will not

set a trial date at this time. However, the Court’s staff will reach out to counsel following

submission of all pretrial filings to set a prompt trial date.



        SO ORDERED.

                                                                 PaJA.�
                                                                 ____________________________
                                                                 Paul A. Engelmayer
                                                                 United States District Judge


Dated: March 31, 2020
       New York, New York




                                                   2
